1

2

3

4

5                        UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF CALIFORNIA

7                                ----oo0oo----

8

9    CINDY M.   ALEJANDRE; and DAVID          No. 2:19-cv-00233-WBS-KJN
     GONZALEZ   II as Co-Successors-in-
10   Interest   to Decedent David
     Gonzalez   III,
11                                            ORDER
                   Plaintiffs,
12
         v.
13
     COUNTY OF SAN JOAQUIN, a
14   municipal corporation; STEVEN
     BAXTER, individually and in his
15   capacity as a Sheriff’s deputy
     for the County of San Joaquin
16   Sherriff’s Department; MATTHEW
     FELBER, individually and in his
17   capacity as a Sheriff’s deputy
     for the County of San Joaquin
18   Sheriff’s Department; CHUE VANG,
     individually and in his capacity
19   as a Sheriff’s deputy for the
     County of San Joaquin Sherriff’s
20   Department; JASON RHODENBURG,
     individually and in his capacity
21   as a Sheriff’s deputy for the
     County of San Joaquin Sheriff’s
22   Department; BARBARA GOEMAN and
     DOES 1-25, inclusive,
23   individually and in their
     official capacity as Sheriff’s
24   Deputies for the County of San
     Joaquin Sheriff’s Department,
25
                   Defendants.
26
27
                                 ----oo0oo----
28
                                          1
1               Before the court is defendants’ Bill of Costs filed May

2    4, 2021.   (Docket No. 81.)    In the court’s discretion, and in

3    light of plaintiffs’ very limited financial means, the potential

4    chilling effect of imposing such high costs on future civil

5    rights litigants, and the lack of any indication that this case

6    was brought in bad faith, the court declines to award costs to

7    defendants.   See Stanley v. Univ. of S. Cal., 178 F. 3d 1069,

8    1079-80 (9th Cir. 1999); see also Ass’n of Mexican-American

9    Educators v. State of California, 231 F.3d 572, 592 (9th Cir.

10   2000) (en banc).

11              IT IS SO ORDERED.

12   Dated:   May 27, 2021

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
